       CASE 0:19-cv-01870-MJD-ECW Doc. 33 Filed 09/11/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




John Gregory Lambros,
                                                 Case No. 19-cv-1870 MJD/ECW
             Plaintiff,
v.
                                                         ORDER
United States of America et al,

             Defendants.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated July 20, 2020.

(Doc. No. 31). Plaintiff has filed objections to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS HEREBY ORDERED that:

      1.    Defendants’ Motion to Dismiss (Dkt. 22) is GRANTED.




                                        1
      CASE 0:19-cv-01870-MJD-ECW Doc. 33 Filed 09/11/20 Page 2 of 2




     2.   The Complaint is DISMISSED WITHOUT PREJUDICE.




  LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: Septembr 11, 2020                s/ Michael J. Davis
                                        MICHAEL J. DAVIS
                                        United States District Court




                                    2
